Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 11-14 in the reply filed on 02/01/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al.  (U.S. Pat. No. 7,063,742).
	Regarding claim 1, Ando et al. teaches a diamond crystal substrate having a substrate surface that is one crystal plane among (100), (111), and (110) and that has atomic steps and terraces structure (Figure 1B; column 3, lines 25-35).  Ando et al. teaches the face normal is inclined at an angle rage between 1.5 degree and 6 degrees which overlaps with at an off-angle of 7° or less excluding 0° (Figure 1B; column 3, lines 25-35).  
	Regarding claim 2, Ando et al. teaches a diamond crystal substrate having a substrate surface that is one crystal plane among (100), (111), and (110) and that has atomic steps and terraces structure (Figure 1B; column 3, lines 25-35).  Ando et al. teaches the face normal is inclined at an angle rage between 1.5 degree and 6 degrees which overlaps with at an off-angle of 7° or less excluding 0° (Figure 1B; column 3, lines 25-35).  Ando et al. teaches a thin diamond film is allowed to epitaxially grown on the diamond substrate and therefore meets a broad and reasonable interpretation of a diamond crystal formed on the substrate surface (column 8, lines 60-66).
  	Regarding claims 3, 4, and 11-14 Ando et al. teaches the face normal is inclined at an angle rage between 1.5 degree and 6 degrees which overlaps with at an off-angle of 5° or less and an off-angle of 3°  (Figure 1B; column 3, lines 25-35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270- 5827. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        05/21/2022